Citation Nr: 1544816	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-18 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a neck injury.  

2.  Entitlement to service connection for residuals of a neck disability.

3.  Entitlement to an increased rating for residuals of sprain injury, left ankle with mild degenerative changes to include calcaneal spurring, currently rated as 10 percent disabling (left ankle arthritis).  

4.  Entitlement to an increased rating for chronic instability, left ankle associated with residuals of sprain injury, left ankle with mild degenerative changes to include calcaneal spurring (left ankle instability).  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a Travel Board hearing in August 2015 and a copy of that transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 1998 to July 2015.  

The issues of entitlement to service connection for a neck disability, entitlement to an increased rating for left ankle arthritis, and entitlement to an increased rating for left ankle instability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a final decision issued in April 2008, the RO, in relevant part, continued the denial of entitlement to service connection for residuals of a neck injury.  

2.  Evidence submitted since the April 2008 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of a neck injury and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision denying service connection for residuals of a neck injury is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

2.  Evidence received since the April 2008 rating decision is new and material and the claim for service connection for residuals of a neck injury is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the Veteran's claim for entitlement to service connection for residuals of a neck injury, no discussion of the VA's duty to notify and assist is necessary for this issue.  





New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Historically, the Veteran's claim was denied in an October 2007 rating decision.  

In an April 2008 rating decision, the RO, in relevant part, continued the denial of entitlement to service connection for a neck injury.  The RO concluded that the evidence of record did not show that the Veteran's current degenerative disc disease of the cervical spine was caused by service or manifested to a compensable degree within one year of release from active military service.   

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on April 15, 2008.  He did not appeal that decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence of record at the time of the April 2008 rating decision included the Veteran's service treatment records that show in August 1982 the Veteran complained of a headache in the back of the neck; VA treatment records dated March 2001 to November 2007 that show the Veteran had been diagnosed with degenerative disc disease of the cervical spine and a herniated disc; private treatment records dated December 2002 to June 2007 that show the Veteran was treated for neck pain; Social Security Administration (SSA) records; and the Veteran's statements in which he reported he was punched in the back of the head and has had neck problems since.  

The Veteran filed a claim to reopen in August 2010.  The evidence associated with the claims file since the April 2008 rating decision includes VA treatment records dated February 2008 to July 2015, and the August 2015 Board hearing transcript in which the Veteran asserts his in-service headaches were symptoms of his neck pain.  

The Board finds that this evidence relates to an unestablished fact that was at least the partial basis of denial in the April 2008 rating decision, particularly the Veteran's assertions that his in-service headaches were symptoms of his neck injury.  As new and material evidence to reopen the claims for entitlement to service connection for residuals of a neck injury has been received the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a neck injury, the appeal is granted to this limited extent.




REMAND

Residuals of a Neck Injury

The Veteran contends that his current neck disability is related to his military service.  Specifically, the Veteran has asserted that he was punched in the back of the neck during service and his in-service treatment for headaches was a symptom of his neck injury.  The Veteran has also asserted that he has had trouble with his neck since service.  As the Veteran has not yet been afforded a VA examination to determine the nature and etiology of his currently diagnosed neck disability, a remand is necessary to schedule the Veteran for such.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, at the August 2015 Board hearing, the Veteran testified that a Dr. Lance Miller at Urgent Care Family Practice in Union, South Carolina has treated him for his neck condition.  The Board notes that treatment records from Dr. Lance Miller dated April 2006 to June 2007 are already associated with the claims file.  However, it is not clear if there are more recent outstanding treatment records.  Therefore, on remand the Veteran should be provided the opportunity to identify any outstanding private treatment records.  

Left Ankle Disabilities

The Veteran was last afforded a VA examination to determine the severity of his service-connected left ankle arthritis and left ankle instability in June 2011.  The Board notes that the VA examination report failed to address the Veteran's symptoms as set forth under 38 C.F.R. §§ 4.40, 4.45 (2015) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, at the August 2015 Board hearing the Veteran asserted that his left ankle disabilities had worsened since his last VA examination.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his left ankle arthritis and left ankle instability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his claimed disabilities.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should request any outstanding treatment records from Dr. Lance Miller, as identified at the August 2015 Board hearing.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain all outstanding VA treatment records dated June 2015 to the present.  

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his neck disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed neck disability is related to his military service, to include in-service treatment for a headache in the back of the neck?

In so opining, the examiner should discuss the Veteran's lay assertions of the in-service neck injury and reports of continued symptoms since.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

4. Then, schedule the Veteran for a new VA examination to determine the current nature and severity of his left ankle arthritis and left ankle instability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should specifically note if the Veteran has marked or moderate ankle limitation of motion; ankylosis of the ankle; ankylosis of the subastragalar or tarsal joint; malunion of the os calcis or astragalus; or astragalectomy of the left ankle.

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service connected left ankle arthritis and left ankle instability.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected left ankle disabilities, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.
5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


